MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                 FILED
the defense of res judicata, collateral                                 Nov 20 2019, 6:54 am
estoppel, or the law of the case.
                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT B.M.                             ATTORNEYS FOR APPELLEE
John R. Worman                                          Curtis T. Hill, Jr.
Evansville, Indiana                                     Attorney General of Indiana

                                                        Benjamin M. L. Jones
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                        November 20, 2019
of the Parent–Child Relationship                        Court of Appeals Case No.
of J.M. (Minor Child)                                   19A-JT-1531
and                                                     Appeal from the Vanderburgh
                                                        Superior Court
B.M. (Mother),
                                                        The Honorable Brett J. Niemeier,
Appellant-Respondent,                                   Judge

        v.                                              Trial Court Cause No.
                                                        82D04-1812-JT-2236

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1531| November 20, 2019                 Page 1 of 11
      Bradford, Judge.



                                          Case Summary
[1]   B.M. (“Mother”) is the biological parent of J.M. (“Child”), (born December 16,

      2012). In February of 2018, Child was adjudicated to be a child in need of

      services (“CHINS”) due to Mother’s homelessness and substance abuse. In

      December of 2018, the Department of Child Services (“DCS”) petitioned for

      the termination of Mother’s parental rights. On June 26, 2019, the juvenile

      court ordered that Mother’s parental rights to Child be terminated. Mother

      contends that the juvenile court’s termination of her parental rights was clearly

      erroneous. We affirm.



                            Facts and Procedural History
[2]   On February 12, 2018, DCS removed Child from Mother’s care due to

      concerns over homelessness and substance abuse and petitioned for Child to be

      adjudicated a CHINS. On February 21, 2018, Child was adjudicated to be a

      CHINS. On March 21, 2018, the juvenile court held a dispositional hearing on

      the CHINS petition and ordered Mother to, inter alia, maintain contact with


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1531| November 20, 2019   Page 2 of 11
      DCS, obey the law, remain drug- and alcohol-free, submit to random drug

      screens, obtain mental-health and substance-abuse evaluations and follow all

      recommendations, cooperate with parent aid services, attended visitation,

      maintain suitable and stable housing, and secure a legal and stable source of

      income.


[3]   In May of 2018, Mother disclosed to family case manager (“FCM”) Jodi Straus

      that she had used THC. From May of 2018 to October of 2018, Mother

      attended visitation with Child; however, visitation was thereafter stopped due

      to Mother’s noncompliance. On July 9, 2018, Mother was charged with driving

      without a valid driver’s license and possession of a synthetic drug, to which she

      pled guilty. On October 19, 2018, Mother was charged with Class A

      misdemeanor theft, to which she pled guilty. On December 11, 2018, DCS

      petitioned for the termination of Mother’s parental rights. The juvenile court

      held evidentiary hearings on January 23, and April 11, 2019. On January 26,

      2019, Mother was charged with possession of a synthetic drug, criminal

      trespass, and possession of paraphernalia, which were still pending at the time

      of the second evidentiary hearing.


[4]   At the evidentiary hearing, FCM Straus testified that she believed it was in

      Child’s best interests that Mother’s rights be terminated and Child be adopted.

      FCM Straus noted Mother’s continued substance abuse, including her

      admission to using THC in May of 2018, and that Mother had only submitted

      to ten to fifteen drug screens even though they were required twice weekly.

      FCM Straus also testified that she referred Mother four different times for a

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1531| November 20, 2019   Page 3 of 11
      dual assessment for mental health and substance abuse, but Mother only went

      as of March of 2019. FCM Straus testified that Mother had lived at

      approximately five different locations throughout this matter.


[5]   Court-appointed special advocate (“CASA”) Debroah Gamache testified that

      she believed it was in Child’s best interests that Mother’s parental rights be

      terminated. CASA Gamache noted that “Mother hasn’t done the services that

      were offered to her until just recently. So even though she requested in court

      and was Court ordered […] to do a mental health [evaluation], it took her just

      about a year to actually go[.]” Tr. p. 76.


[6]   At a hearing, Mother admitted to using synthetic drugs during this matter. She

      also admitted that the reason she had avoided a drug evaluation was because

      she had smoked marijuana in August of 2018 and did not want to screen

      positive. Moreover, Mother admitted that she had dealt with a “little bout of

      homelessness this past year,” tr. p. 54, but was currently living with her

      boyfriend in a recreational vehicle (“RV”) but showering and eating at his

      parents’ home. Mother also admitted that she did not have a steady job or

      source of income, and since January of 2019, she had only earned a “couple

      hundred bucks,” tr. p. 61, mowing lawns, a job which she classified as not “a

      tax paying job.” Tr. p. 56. On June 26, 2019, the juvenile court terminated

      Mother’s parental rights.



                                Discussion and Decision

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1531| November 20, 2019   Page 4 of 11
[7]   The Fourteenth Amendment to the United States Constitution protects the

      traditional right of parents to establish a home and raise their children. Bester v.

      Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). The

      parent–child relationship is “one of the most valued relationships in our

      culture.” Neal v. DeKalb Cty. Div. of Family & Children, 796 N.E.2d 280, 286 (Ind.

      2003) (internal citations omitted). Parental rights, however, are not absolute

      and must be subordinated to the child’s interests when determining the proper

      disposition of a petition to terminate the parent–child relationship. Bester, 839

      N.E.2d at 147. Therefore, when parents are unwilling or unable to fulfill their

      parental responsibilities their rights may be terminated. Id.


[8]   In reviewing the termination of parental rights on appeal, we neither reweigh

      the evidence nor judge the credibility of witnesses. Doe v. Daviess Cty. Div. of

      Children & Family Servs., 669 N.E.2d 192, 194 (Ind. Ct. App. 1996), trans. denied.

      We consider only the evidence and reasonable inferences therefrom which are

      most favorable to the juvenile court’s judgment. Id. Where, as here, a juvenile

      court has entered findings of facts and conclusions of law, our standard of

      review is two-tiered. Id. First, we determine whether the evidence supports the

      factual findings and second, whether the factual findings support the judgment.

      Id. The juvenile court’s findings and judgment will only be set aside if found to

      be clearly erroneous. Id. A finding is clearly erroneous if no facts or inferences

      drawn therefrom support it. In re R.J., 829 N.E.2d 1032, 1035 (Ind. Ct. App.

      2005). “A judgment is clearly erroneous if the findings do not support the



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1531| November 20, 2019   Page 5 of 11
      juvenile court’s conclusions or the conclusions do not support the judgment.”

      Id.


[9]   Indiana Code section 31-35-2-4(b) dictates what DCS is required to establish to

      support a termination of parental rights. Of relevance to this case, DCS was

      required to establish by clear and convincing evidence


              (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.

                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.

                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services[.]

                       [and]

              (C) that termination is in the best interests of the child[.]


      Ind. Code § 31-35-2-4(b)(2).1 In challenging the sufficiency of the evidence to

      sustain the termination of her parental rights, Mother contends that the trial

      court erred by concluding that (1) the conditions that resulted in the removal of

      Child from Mother’s care would not be remedied, (2) the continuation of the



      1
       It is not disputed that the Child had been removed from Mother for at least six months under a dispositional
      decree and that there was a satisfactory plan for the care and treatment of the Child, both required findings
      pursuant to Indiana Code section 31-35-2-4(b)(2).

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1531| November 20, 2019                 Page 6 of 11
       parent–child relationship between Child and Mother posed a threat to Child’s

       well-being, or (3) termination of Mother’s parental rights was in Child’s best

       interests.



                    I. Indiana Code Section 31-35-2-4(b)(2)(B)
[10]   Mother contends that there is insufficient evidence to establish a reasonable

       probability that the conditions that resulted in Child’s removal would not be

       remedied or that the continued parent–child relationship posed a threat to

       Child. Because Indiana Code section 31-35-2-4(b)(2)(B) is written in the

       disjunctive, DCS was only required to establish one of the circumstances. We

       choose to first address Mother’s contention that the trial court erred by

       concluding that the conditions which resulted in Child’s removal would not be

       remedied.


               In determining whether the conditions that resulted in the
               child[ren]’s removal…will not be remedied, we engage in a two-
               step analysis[.] First, we identify the conditions that led to
               removal; and second, we determine whether there is a reasonable
               probability that those conditions will not be remedied. In the
               second step, the trial court must judge a parent’s fitness as of the
               time of the termination proceeding, taking into consideration
               evidence of changed conditions—balancing a parent’s recent
               improvements against habitual pattern[s] of conduct to determine
               whether there is a substantial probability of future neglect or
               deprivation. We entrust that delicate balance to the trial court,
               which has discretion to weigh a parent’s prior history more
               heavily than efforts made only shortly before termination.
               Requiring trial courts to give due regard to changed conditions



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1531| November 20, 2019   Page 7 of 11
                does not preclude them from finding that parents’ past behavior
                is the best predictor of their future behavior.


       In re E.M., 4 N.E.3d 636, 642–43 (Ind. 2014) (internal citations, quotations, and

       footnote omitted, first and third set of brackets in original, second set added).


[11]   The conditions that led to Child’s removal were homelessness and substance

       abuse. We conclude that DCS has produced ample evidence to establish a

       reasonable probability that these conditions will not be remedied. Regarding

       homelessness, Mother admitted to periods of homelessness while this matter

       was ongoing. Mother has lived in approximately five different locations in less

       than one-and-one-half years. Further, at the time of the termination hearing,

       Mother was living in a RV with her boyfriend, who has a criminal history

       associated with drugs, but showers and eats at her boyfriend’s parents’

       residence. Regarding substance abuse, Mother has admitted to using synthetic

       drugs. In May of 2018, she admitted to FCM Straus that she had used THC,

       and in August of 2018, she admitted to smoking marijuana, causing her to

       choose to forgo a substance-abuse evaluation. While the ten to fifteen drug

       screens Mother submitted to had negative results, she was ordered to submit to

       drug screens twice a week. Mother’s noncompliance paired with FCM Straus’s

       testimony that “[d]ue to the different compound and chemicals they use in K22




       2
        “In 2011, the General Assembly outlawed the possession and dealing of synthetic cannabinoids, substances
       which are generally referred to as K2 or Spice.” L.J.K. v. State, 987 N.E.2d 164, 166–67 (Ind. Ct. App. 2013)
       (citations omitted).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1531| November 20, 2019                 Page 8 of 11
       it’s very hard to screen for it. It’s very hard to catch. Not to mention, it doesn’t

       stay in the system very long,” tr. p. 23, diminishes Mother’s few negative

       screens. Moreover, Mother has been arrested three times, twice on charges

       relating to substance abuse. The juvenile court did not clearly err in concluding

       that the conditions that led to Child’s removal would not be remedied.


                   II. Indiana Code Section 31-35-2-4(b)(2)(C)
[12]   Mother contends that there is insufficient evidence to support the juvenile

       court’s conclusion that termination of her parental rights was in the Child’s best

       interests. We are mindful that, in determining what is in the best interests of a

       child, the juvenile court must look beyond factors identified by DCS and

       consider the totality of the evidence. In re J.S., 906 N.E.2d 226, 236 (Ind. Ct.

       App. 2009). The juvenile court need not wait until a child is irreversibly harmed

       before terminating the parent–child relationship because it must subordinate the

       interests of the parents to those of the children. McBride v. Monroe Cty. Office of

       Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003). We have

       previously held that recommendations from the FCM and CASA to terminate

       parental rights, in addition to evidence that conditions resulting in removal will

       not be remedied, is sufficient evidence to show that termination is in the child’s

       best interests. In re J.S., 906 N.E.2d at 236.

[13]   FCM Straus testified that she believed it was in Child’s best interests that

       Mother’s rights be terminated and that Child be adopted. CASA Gamache also

       testified that termination of Mother’s parental rights was in Child’s best

       interests. While coupling that testimony with our previous conclusion that there

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1531| November 20, 2019   Page 9 of 11
       was sufficient evidence to show that the conditions of removal would not be

       remedied is sufficient to support the juvenile court’s termination of Mother’s

       parental rights, it is not as though this testimony is unsupported by other

       evidence in the record.


[14]   In addition to Mother’s inability to maintain stable housing or sobriety, Mother

       does not have the ability to provide the necessary care for Child. When DCS

       became involved in this case Child was developmentally delayed and diagnosed

       with PTSD. FCM Straus testified that due to Child’s PTSD, “It is very

       important that [he has] a routine, that [he] is able to rely on people, and he’s

       able to feel safe and secure.” Tr. p. 35. Since DCS involvement, Child is

       attending kindergarten and testing at age-appropriate levels. Child works with

       multiple therapists, including a skills-development coach, outpatient therapist,

       and may need to start working with an occupational therapist to improve motor

       skills. In the words of FCM Straus, “He is thriving.” Id. Mother, however, does

       not have a valid driver’s license or a legal source of income. Mother has failed

       to demonstrate that Child could rely on her for safety and security. In fact, in

       the prior CHINS case, DCS had enrolled Child in Head Start, but once Child

       was placed back with Mother, DCS found that Child was no longer enrolled.

       Considering the totality of the evidence, Mother has failed to establish that the

       juvenile court’s determination that termination was in the Child’s best interest

       was clearly erroneous.


[15]   The judgment of the juvenile court is affirmed.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1531| November 20, 2019   Page 10 of 11
Vaidik, C.J., and Riley, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1531| November 20, 2019   Page 11 of 11